Citation Nr: 0021836	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for costochondritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


INTRODUCTION

The veteran had active service from October 18, 1982, to 
December 22, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
noncompensable evaluation for the veteran's service-connected 
costochondritis.  A January 2000 RO decision assigned a 10 
percent evaluation for the costochondritis, effective May 2, 
1997, the date the veteran reopened her claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected costochondritis is 
currently manifested by subjective complaints of pain without 
loss of any muscle function or loss of range of motion in the 
upper extremities, and there are no bony abnormalities.

3.  The veteran's service-connected costochondritis is 
evaluated the same under the criteria in effect either prior 
to or from July 3, 1997.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
costochondritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Part 4, Diagnostic Code 5321 prior to and from July 3, 1997 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
her in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been afforded a VA examination 
and has indicated that her request for a personal hearing be 
canceled.  There is no indication that relevant treatment 
records exits.  The Board is satisfied that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The report of an August 1999 VA examination reflects that the 
veteran's claims file had been reviewed.  She reported that 
she had right-sided rib pain that occurred with over 
exertion.  She indicated that this would occur 1 to 2 days 
per week and as many as 5 times per day.  She indicated that 
weather changes affect it.  Treatment included taking a warm 
bath, nonsteroidal anti-inflammatories, and sitting down.  
She had missed work twice in the prior six months secondary 
to right rib pain.  She reported no injury to her ribs or 
muscle and indicated that prior X-rays were negative.  On 
examination there were no wounds and no evidence of tissue 
loss, scars, or adhesions.  Upper extremity strength was 5/5 
bilaterally.  There was tenderness at the 5th and 6th ribs 
anteriorly.  There was no tenderness posteriorly and no 
evidence of muscle herniation.  There was no loss of muscle 
function and she had full range of motion in the upper 
extremities.  Bone scan revealed no bony abnormalities in the 
ribs.  The diagnosis was rib pain with normal rib X-rays.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating muscle injuries was changed, 
effective July 3, 1997.  In Karnas v. Derwinski, 1 Vet. App. 
308 (1991), it was held that when the law or regulations 
change after a claim has been filed, but before the appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
Where compensation is awarded or increased pursuant to any 
act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected costochondritis under the old 
criteria both prior to and from July 3, 1997, and under the 
new criteria as well from July 3, 1997, finding that her 
costochondritis is evaluated the same under either criteria.

The veteran's costochondritis has been evaluated as 10 
percent disabling under the provisions of Diagnostic Code 
5321.  She has been rated by analogy under Diagnostic Code 
5321, which addresses Muscle Group XXI whose function is 
respiration, muscles of respiration, thoracic muscle group.  
Diagnostic Code 5321, both prior to and from July 3, 1997, 
provides that a noncompensable evaluation will be assigned 
for slight disability.  A 10 percent evaluation will be 
assigned for moderate disability.  A 20 percent evaluation 
will be assigned for severe or moderately severe disability.

The competent medical evidence reflects that there is no 
limitation of function of the veteran's muscles nor is there 
any limitation of range of motion of her upper extremities or 
loss of strength in the upper extremities.  Rather, the 
competent medical evidence reflects that the costochondritis 
is manifested solely by subjective complaints of pain.  In 
the absence of any competent medical evidence reflecting that 
the costochondritis results in any limitation of function of 
muscles or upper extremities, and competent medical evidence 
reflecting that costochondritis does not result in any 
limitation of function of the veteran's muscles or strength 
and range of motion of the upper extremities, a preponderance 
of the evidence is against a finding that her costochondritis 
results in more than moderate impairment by analogy to Muscle 
Group XXI under Diagnostic Code 5321.  Accordingly, a 
preponderance of the evidence is against an evaluation 
greater than that which has been assigned and the doctrine of 
resolving doubt in the veteran's behalf is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule, noting that the appellant is reported to 
have only missed 2 days of work in 6 months due to 
costochondritis and there is no evidence that costochondritis 
has required hospitalization.


ORDER

An increased rating for costochondritis is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

